PER CURIAM.
The state charged Mr. Sampson with negligently causing the death of another human being while driving with a suspended license. The trial court dismissed this charge pursuant to State v. Smith, 624 So.2d 355 (Fla. 2d DCA 1993), which held section 322.34(3), Florida Statutes (1991), unconstitutional. Thereafter, in State v. Smith, 638 So.2d 509 (Fla.1994), the supreme court reversed this court’s opinion in Smith and held section 322.34(3) constitutional. Thus, we reverse the trial court’s order dismissing the charge.
Reversed and remanded for further proceedings.
CAMPBELL, A.C.J., and ALTENBERND and QUINCE, JJ., concur.